        Case 1:21-cv-01246-HBK Document 3 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS HENDON,                                    Case No. 1:21-cv-01246-HBK
12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                        NORTHERN DISTRICT OF CALIFORNIA
13           v.
                                                        (Doc. No. 1)
14    ROBERT BURTON,
15                       Respondent.
16

17          Petitioner is proceeding on his petition for writ of habeas corpus filed pursuant to 28

18   U.S.C. § 2254. (Doc. No. 1). Petitioner is a prisoner incarcerated in San Joaquin County, which
19   is located within the jurisdiction and venue of this Court’s Sacramento Division. Petitioner
20
     challenges his May 22, 1995 state sentence and conviction entered by the Superior Court of Santa
21
     Clara County, which is located within the jurisdiction and venue of the San Jose Division of the
22
     United States District Court for the Northern District of California.
23

24          Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the

25   petitioner was convicted or where the petitioner is incarcerated. Therefore, both the Northern

26   District of California and the Eastern District of California have concurrent jurisdiction. See 28
27
     U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the
28
        Case 1:21-cv-01246-HBK Document 3 Filed 08/19/21 Page 2 of 2


 1   convenience of parties and witnesses, in the interest of justice, a district court may transfer any
 2   civil action to any other district or division where it might have been brought.” 28 U.S.C. §
 3
     1404(a). Federal courts in California generally hear petitions for writ of habeas corpus in the
 4
     district of conviction. Favor v. California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL
 5
     2671006, at *1 (E.D. Cal. June 21, 2017) (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D.
 6

 7   Cal. 1968).

 8             Thus, the Court finds in its discretion “and in furtherance of justice” the petition should

 9   be transferred to the Northern District of California. 28 U.S.C. §§ 1404(a), 2241(d). The Court
10
     declines to rule on Petitioner’s motion for evidentiary hearing and expansion of the record. (Doc.
11
     No. 2).
12
               Accordingly,
13

14             1. The Clerk shall transfer this action to the United States District Court for the Northern
15             District of California, San Jose Division; and
16             2. All future filings shall reference the new case number assigned and shall be filed at:
17
                                      United States District Court
18                                    Northern District of California
                                      San Jose Division
19                                    280 South 1st Street, Room 2112
                                      San Jose, CA 95113
20
21

22   Dated:       August 18, 2021
                                                          HELENA M. BARCH-KUCHTA
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          2
